Citation Nr: 0324034	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  97-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
reflex sympathetic dystrophy (RSD) of the right lower 
extremity, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARINGS ON APPEAL

The veteran, her ex-spouse and a friend



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to July 
1988 and from December 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 RO decision, which denied a 
compensable rating for the service-connected RSD of the right 
lower extremity.  

In a February 2000 rating decision, the RO granted a 30 
percent rating for the service-connected RSD of the right 
lower extremity.  The veteran continued her appeal for a 
higher rating.  

In May 2002, the veteran testified at a hearing in 
Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge.  

In July 2002, the Board promulgated a decision in regard to 
another issue on appeal (i.e., an increased rating for 
service-connected PTSD).  In that decision, the Board 
referred back to the RO the matter of clarifying whether the 
veteran was appealing a May 2001 RO decision, which denied 
total disability compensation on the basis of individual 
unemployability (TDIU).  That matter is again referred to the 
RO.  

The Board also notes that, as indicated in its July 2002 
decision, the issue of an increased rating for ovarian 
adenitis is not in appellate status.  



REMAND

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was signed into law.  The VCAA essentially enhances VA's 
obligation to notify her about her claim (i.e., what 
information or evidence is required to grant her claim) and 
to assist her in obtaining evidence to support her claim of 
an increased rating for her service-connected RSD of the 
right lower extremity.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised the veteran of the 
redefined obligations of the VA, as contained in the VCAA.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claim of an increased rating for the 
service-connected RSD of the right lower extremity.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO must 
also ensure that the veteran has been given the requisite 
time and opportunity to respond.  

In a March 2002 letter, the RO notified the veteran that her 
increased rating appeal was certified to the Board and that 
her claims file was being transferred to the Board for 
consideration.  

On review in July 2002, the Board determined that additional 
evidentiary development was warranted in regard to the claim 
of an increased rating for the service-connected RSD of the 
right lower extremity.  

Thereafter, the Board proceeded to develop evidence directly, 
without having to remand the case to the RO, according to 
regulations that had recently been amended.  See 67 Fed. Reg. 
3,099 (Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
19.9, 19.31, 20.903, 20.1304).  

These amendments were also intended to allow the Board, under 
certain circumstances, to consider evidence not previously 
considered by the RO, so long as the claimant is advised of 
the Board's intention to do so and given an opportunity to 
respond.  

In a November 2002 letter, the Board informed the veteran 
that it, rather than the RO, was developing additional 
evidence concerning her appeal.  The Board also requested 
that she furnish additional information concerning medical 
treatment of her RSD.  (She did not reply.)  From November 
2002 to March 2003, the Board obtained additional evidence 
concerning the veteran's appeal.  

Subsequently, the Court in D.A.V. et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003), invalidated 38 C.F.R. §19.9(a)(2) 
and (a)(2)(ii), which were provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  (The intended effect of these 
provisions was to shorten the appeal processing time and to 
reduce the backlog of claims awaiting decision at the Board.)  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant claim, the RO shall initially 
consider the additional evidence obtained by the Board when 
it undertook additional development in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that, when 
the Board addresses a matter that has not been addressed by 
the RO, the Board must consider whether the appellant would 
be prejudiced by the Board's going forward on that issue 
without first remanding for the RO to adjudicate the issue in 
the first instance).  

It is further noted that not all development undertaken by 
the Board was completed.  Although the veteran underwent VA 
compensation examinations in November 2002 and March 2003, 
these examinations are not adequate for rating purposes.  

For instance, the examiners failed to provide an opinion 
regarding the extent to which any objective pain and/or 
weakness associated with the service-connected RSD of the 
right lower extremity limits the veteran's functional ability 
(see DeLuca v. Brown, 8 Vet. App. 202 (1995)).  

Also, the examiners failed to indicate with any clarity 
whether there was any vascular impairment attributable to the 
service-connected RSD, and to respond to a list of questions 
if vascular involvement was found.  

The Board appreciates the fact that this case has been in 
appellate status for some time.  However, a VA examination is 
still required, in order that a complete and accurate 
assessment of the severity of the veteran's right lower 
extremity disability may be obtained.  

On remand, any additional pertinent records of treatment of 
the veteran's RSD of the right lower extremity, since 
December 2002, should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify her of what information or evidence 
was needed from her and what the VA has 
done and will do to assist her in 
substantiating her claim of an increased 
rating for the service-connected RSD of 
the right lower extremity.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where she has 
received treatment for RSD of the right 
lower extremity since December 2002.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  

3.  Thereafter, the veteran should be afforded 
orthopedic and neurological examinations and a 
cardiovascular examination, to ascertain the nature 
and severity of the service-connected reflex 
sympathetic dystrophy of the right lower extremity.  
Send the claims folder to the examiners for review.  
Indicate that the examiners should describe all 
disability that is attributable to the reflex 
sympathetic dystrophy (as opposed to any other 
disabilities such as a separate and distinct 
lumbosacral spine disability or fibromyalgia).  
In regards to the orthopedic/neurological 
examination, indicate that the examiner should 
identify any objective evidence of pain and/or 
weakness associated with the service-connected 
disability of the right lower extremity, and 
provide an opinion as to the extent that any such 
pain and/or weakness limits the veteran's 
functional ability.  
In regards to the cardiovascular examination, 
indicate that the examiner should, to the extent 
possible, identify any blood vessel impairment 
attributable to the service-connected disability.  
If there is vascular involvement, the examiner 
should respond specifically to each of the 
following questions:
a.  Does the veteran have 
claudication of the right lower 
extremity on walking and, if so, at 
what distance does claudication 
begin;
b.  Are there trophic changes of the 
right lower extremity;
c.  Is there edema of the right 
lower extremity, stasis dermatitis 
or stasis pigmentation and, if 
present, identify the degree of 
edema and indicate whether it is 
intermittent or persistent or 
whether it is "board-like";
d.  Is there ulceration and, if so, 
indicate whether it is persistent or 
intermittent;
e.  Are there diminished peripheral 
pulses;
f.  Identify the ankle/brachial 
index of the right lower extremity;
g.  Indicate whether attacks of 
burning pain in the right leg or 
foot occur, with increased skin 
temperature and redness, at warm 
ambient temperatures.  If so, state 
the frequency of these attacks and 
how long they last.  State whether 
the attacks respond well to 
treatment, and the degree to which 
they restrict most routine daily 
activities;
h.  Is there pain at rest; and is 
there aching or fatigue in the right 
lower extremity after prolonged 
standing or walking and, if so, is 
it relieved by elevation of the 
right leg or by compression hosiery.

4.  After completion of the foregoing, the 
RO must readjudicate the claim of an 
increased rating for the service-connected 
RSD of the right lower extremity.  If the 
claim remains denied, send the veteran and 
her representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




